Case: 14-50544      Document: 00512925205         Page: 1    Date Filed: 02/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 14-50544
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
DONALD KEITH DENNIS,                                                     February 3, 2015
                                                                           Lyle W. Cayce
                                                 Plaintiff-Appellant            Clerk

v.

ASSISTANT WARDEN BRIAN BLANCHARD, In His Individual and Official
Capacity; CAPTAIN JOHN MORGAN, In His Individual and Official Capacity;
SERGEANT LINDA SCHARTS, In Her Individual and Official Capacity;
WILLIAM MCCLURE, In His Individual and Official Capacity; JACQUELINE
KELLERMAN, In Her Individual and Official Capacity; LEMIRE EVENS, In
His Individual and Official Capacity,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:14-CV-52


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Donald Keith Dennis, Texas prisoner # 1093314, moves for leave to
proceed in forma pauperis (IFP) in his appeal of the district court’s dismissal
of his pro se 42 U.S.C. § 1983 complaint as frivolous and for failure to state a



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50544     Document: 00512925205     Page: 2   Date Filed: 02/03/2015


                                  No. 14-50544

claim upon which relief may be granted. His IFP motion is construed as a
challenge to the district court’s certification determination that his appeal was
not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Dennis does not address the district court’s reasons for its certification
decision but simply states, without further explanation, that the district court
“overlook[ed] [the] relief that was stated” in his complaint and had “no good
reason” for denying his IFP motion. By failing to address the reasons given by
the district court in support of its certification decision, Dennis has abandoned
any challenge to that decision, see Yohey v. Collins, 985 F.2d 222, 224-25 (5th
Cir. 1993), and has failed to show that his appeal “involves legal points
arguable on their merits,” see Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation marks and citation omitted).
      Accordingly, because Dennis has failed to show that the appeal has
arguable merit, his motion for leave to proceed IFP is DENIED, and the appeal
is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5th Cir.
R. 42.2. The district court’s dismissal of Dennis’s § 1983 complaint as frivolous
and this court’s dismissal of his appeal as frivolous both count as strikes for
purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-
88 (5th Cir. 1996).   Dennis is CAUTIONED that if he accumulates three
strikes, he will not be able to proceed IFP in any civil action or appeal while he
is incarcerated or detained in any facility unless he is under imminent danger
of serious physical injury. See § 1915(g).




                                        2